Citation Nr: 1743612	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  16-15 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for an adjustment disorder.

2.  Propriety of the rating reduction for service-connected bilateral hearing loss from 30 percent to noncompensable effective January 27, 2016.

3.  Entitlement to a non-initial rating in excess of 30 percent from August 19, 2008 and in excess of 30 percent for bilateral hearing loss on and after January 27, 2016. 

4.  Evaluation to a non-initial rating in excess of 10 percent for chronic ear infections.

5.  Entitlement to an effective date earlier than June 15, 2010, for the grant of service connection for vertigo.  

6.  Entitlement to an initial rating in excess of 30 percent for service-connected vertigo (claimed as Meniere's), as secondary to service-connected chronic ear infections previously rated as cholesteatoma.  

7.  Entitlement to a total disability rating due to unemployability (TDIU) for service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Andrew Rutz, Attorney


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1980 to July 1980 and from July 1984 to September 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office Regional Office (RO) in Indianapolis, Indiana. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's adjustment disorder has been manifested by symptoms no greater than occupational and social impairment with reduced reliability and productivity; symptoms productive of occupational and social impairment with deficiencies in most areas are not shown.  


2.  In an April 2016 rating decision, the RO reduced the Veteran's rating for his service-connected bilateral hearing loss from 30 to zero percent (noncompensable), with an effective January 27, 2016; the overall evidence of record at that time did not show sustained improvement to the extent of demonstrating that the Veteran's bilateral hearing loss had improved.

3.  It is not shown that at any time during the appeal period the Veteran had hearing acuity worse than Level VI in the right ear or worse than Level VIII in the left ear.  

4.  For the entire appeal period, the Veteran's chronic ear infections of right ear, was manifested by reports of effusion.  

5.  The Veteran's entitlement to service connection for vertigo was received by VA on June 15, 2010.  

6.  For the entire appeal period, the Veteran's vertigo was manifested by reports of dizziness and occasional staggering.  

7.  The Veteran is unemployable due to his service-connected adjustment disorder, vertigo, chronic ear infections, bilateral hearing loss, tinnitus, and bone loss of skull; all of which are a combined rating of 85 percent disability, with adjustment disorder rated as 50 percent disabling.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for adjustment disorder have not been met.  §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.21, 4.130, Diagnostic Code (DC) 9440 (2016).

2.  The decision to reduce the rating for the Veteran's bilateral hearing loss from 30 percent to zero percent (noncompensable) was not proper; restoration of a 30 percent rating for bilateral hearing loss beginning January 27, 2016 have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.7, 4.85, DC 6100 (2016).

3.  A rating in excess of 30 percent prior to January 27, 2016 is denied and rating of 40 percent on and after January 27, 2016 for bilateral hearing loss is granted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.85, DC 6100.

4.  A rating in excess of 10 percent for chronic ear infections is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.85, 4.87, DC 6200 (2016)., 

5.  The criteria for an effective date earlier than June 15, 2010, for the grant of service connection for vertigo are not met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.400 (2016).  

6.  An initial rating in excess of 30 percent for service-connected vertigo is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.85, 4.87, DC 6204 (2016).

7.  The criteria for TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2016).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veteran disagrees with the evaluation assigned in connection with the grant of service connection for adjustment disorder and vertigo.  The Veteran is also challenging the effective date assigned for the grant of service connection for vertigo.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

In regards to the claims of non-initial disability ratings for bilateral hearing loss, chronic ear infections, and entitlement to TDIU, VA's duty to notify was satisfied by letters dated June 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file, to include Social Security Administration (SSA) records.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  

The Veteran was afforded a VA examination for adjustment disorder, vertigo and bilateral hearing loss in August 2012.  The Veteran was afforded a VA examination for bilateral hearing loss and chronic ear infection in January 2016.  The Board finds that the VA examination report and opinion is adequate to decide the case because it is predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  In addition, the August 2012 and January 2016 VA examinations fully address the rating criteria that are relevant to rating the disability in this case.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II. Legal criteria, factual background, and analysis

Increased Rating

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

Adjustment Disorder

The Veteran's adjustment disorder has been assigned an initial rating of 50 percent under 38 C.F.R § 4.130, DC 9440.  Under these criteria, a 50 percent rating is warranted where the psychiatric condition produces occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and  long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where the psychiatric condition results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted where the psychiatric condition results in total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 71 to 80 reflects that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a veteran's disability and assigning ratings.  38 C.F.R. § 4.130. However, they are just one of many factors considered when determining a rating. 

The specified factors for each rating for mental disorders are examples, rather than requirements, for that particular rating.  The Board will not limit its analysis solely to whether a veteran exhibited the symptoms listed in the rating criteria.  The Board will instead focus on the level of occupation and social impairment caused by the symptoms.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Mauerhan, 16 Vet. App. at 442.  The list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Mauerhan, 16 Vet. App. at 442.  Each particular rating "requires sufficient symptoms of the kind listed in the [] requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Evaluation under 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding the entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F. 3d 112, 116-17 (Fed. Cir. 2013).  In Vazquez-Claudio, the United States Court of Appeals for the Federal Circuit explained that the frequency, severity and duration of the symptoms also play an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  38 C.F.R. § 4.21; Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. At 443; see also Vazquez-Claudio, 713 F.3d at 117.  

The Veteran is currently assigned a 50 percent initial rating for his service-connected adjustment disorder, effective from September 20, 2010, the date of his claim for service connection.  After evaluating the evidence of record, the Board finds that the 50 percent rating is appropriate as the symptoms for his service-connected adjustment disorder result in occupational and social impairment with reduced reliability and productivity.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.130, DC 9440.

The relevant evidence of record includes treatment records from Goshen Community Based Outpatient Clinic (CBOC) indicate that the Veteran's adjustment disorder, to include depression and anxiety, was diagnosed prior to 2009.  

In a February 2009 Goshen CBOC record the Veteran presented with depression.  The medical provider noted that the Veteran maintains eye contact and denies suicidal ideations.  The medical provider noted that the Veteran's depression and anxiety was controlled by medication.  The Veteran denies mood swings, excessive anxiety, depression or suicidal ideations.  The Veteran denies memory or concentration defects.  

In March 2010 Goshen primary care note the Veteran was seen for reevaluation and management of depression.  The Veteran denied mood swings and excessive anxiety.  The Veteran stated he had some depression but he isn't sure why.  The Veteran denies suicidal ideations and memory or concentration defects.  The medical provider noted that the Veteran answers questions appropriately and maintains eye contact.  In the depression screening the Veteran reported that in the past two weeks more than half the day he has little interest or pleasure in doing things.  The Veteran also reported that for more than half the day he feels down, depressed, or hopeless.  The Veteran stated that more than half the days he has trouble falling or staying asleep or sleeping too much.  The Veteran on more than half days feels tired or has little energy.  For several days the Veteran feels bad about himself or that he is a failure or has let himself or his family down.  The Veteran has trouble concentrating on things.  The medical provider found that the Veteran's depression screening was suggestive of moderate depression.  

In April 2010 at Goshen CBOC in a psychology consultation the Veteran was seen for moderate to severe depression.  The referring medical provider noted that the Veteran had increased depression, and was unclear why.  The Veteran denied suicidal and homicidal ideations.  The Veteran reported problems with concentration and that he can't seem to focus.  The Veteran reported disrupted sleep and that is he up a couple times.  The Veteran stated that he is always thinking and worrying, especially about his job.  The Veteran stated that he has difficulty motivating himself and that he procrastinates a lot more than he used to.  The Veteran described his energy level as lousy.  The medical provider observed that the Veteran was alert and fully oriented.  The Veteran was casually dressed and his hygiene and grooming were good.  The Veteran's eye contact was appropriate.  The Veteran was friendly and engaging throughout the session.  The Veteran's speech was clear and coherent, with normal rate and rhythm.  The Veteran's thought process was logical and sequential.  The medical provider found that there was no evidence of psychosis.  The Veteran's mood was euthymic and his affect was full.  The Veteran became tearful during the session.  The Veteran's insight and judgment were fair to good.  The Veteran denied thoughts to harm himself or others at this time.  The Veteran reported difficulty with concentration, and the medical provider noted no significant problems and an average intellect.  The Veteran was assigned a GAF of 65.  

In an April 2011 Goshen CBOC primary care note the medical provider noted that the Veteran's depression was stable and that the Veteran denied any suicidal ideations, anxiety, agitation, and no change in mental status.  The medical provider noted that the Veteran appeared well.  The Veteran was also alert and oriented, judgment and insight normal, no depression, anxiety or agitation.  The Veteran was taking his depression medication.  

During the August 2012 VA examination, the Veteran stated that he had no problems with mental health prior to or during military service.  The Veteran stated that depression started to be a problem in 2004 when he started having problems with dizziness.  The Veteran stated that he feels down and disappointed with respect to the problems with his wife and he stated that he feels numb and lacking energy to do much about it.  The Veteran stated that he lost interest in hunting and fishing and he does not do these things anymore due to not finding it relaxing and now he finds it depressing.  The Veteran stated that he has no hobbies.  The Veteran stated that he is active with his children and takes them swimming on the weekends and is active in their lives.  The Veteran stated that is self-esteem is not too good right now.  His energy level is 50 percent.  The Veteran stated that he has problems concentrating and remembering things.  The Veteran denied any suicidal or homicidal ideations. The Veteran stated, in regards to sleep impairment, that he gets up "quite a bit" due to "dreams or thoughts" and he stated he worries about death because he was told that his bone loss between his ear and brain can cause meningitis within 10 years and he has had the condition for 8 years.  The Veteran stated that he gets 5 hours of sleep at night and does not feel rested and he has had this sleep pattern for at least four years.  In regards to anxiety symptoms and panic attacks, the Veteran stated that he worries about is health and "I have anxiety about anxiety" and finds that he stresses out over little things such that he does not get things done.  The Veteran stated that he shakes all the time and is jumpy.  The Veteran stated that he had a commercial driver's license (CDL) physical and he had heart palpitations and sweating because he was scared they would find something wrong.  In relation to anger management, the Veteran stated that he gets grumpy.  The Veteran stated that he gets agitated fast and is short with people but is not grumpy that much with his daughters.  The Veteran reported no delusions or hallucinations.  

The August 2012 examiner observed that the Veterans appearance was appropriate, there was no psychomotor agitation or slowing, appropriate speech, good eye contact, friendly and cooperative attitude, and his affect was dysphoric and anxious.  The examiner also found that the Veteran's thought process was logical and coherent.  The Veteran presented with a sense of helplessness about getting his medical needs met.  The examiner found that when it comes to getting his medical needs met, the Veteran has demonstrated poor problem solving skills.  The Veteran had gone two years between seeing doctors to focus in getting help for the dizziness and vertigo.  The examiner found that the Veteran's attention and concentration was largely unimpaired when formally screened.  The Veteran was oriented to person, place and month/year but was off by one week on the date.  The Veteran's abstract reasoning was unimpaired.  The Veteran has a mild reduction in recent memory.  The Veteran was very well groomed and there was no observed inappropriate behavior.  In judgment, the examiner found that the Veteran's problem solving skills are lacking with regard to getting his medical needs met, not discounting systemic factors.  The Veteran expresses anxiety with respect to the need to keep his job.  The examiner concluded that the Veteran experiences depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events), disturbances of motivation and mood, and difficulty in adapting to stressful circumstances (including work or a worklike setting).  

The August 2012 VA examiner opined that the Veteran's adjustment disorder is at least as likely as not (50 percent or greater probability) proximately due to or the result of the Veteran's service-connected vertigo.  The examiner reasoned that the Veteran's military records show no reports of anxiety or depression.  The Veteran stated that he did not become depressed and anxious until he had more problems with dizziness and vertigo which he described as "Meniere's disease."  The Veteran's psychological assessment with Dr. S.H. diagnosed the Veteran with adjustment disorder with anxiety and depressed mood and the identified stressors were medical problems affecting his employment, citing his problems with dizziness and vertigo and his emotional response being worried about possible job loss, decreased motivation and energy, and problems concentrating.  Although the Veteran reported marital separation as a stressor that may exacerbate depressed and anxious mood, the Veteran's wife's collateral statements in the claims file corroborate the change in his demeanor to include depressed mood and opines that this is linked to his suffering with dizziness and having fear of losing his job due to this medical condition.  According to the National Library of Medicine, National Institutes of Health search of Meniere's disease; Meniere's has four main symptoms:  drop in hearing, pressure in the ear, ringing or roaring in the affected ear and vertigo, and that severe vertigo or dizziness is the symptom that causes the most problems.  It is reasonable to conclude that a reaction to these symptoms would be depression and anxiety due to the effects on his daily life.  

In a March 2013 VA Goshen CBOC mental disorders examination the VA examiner reiterated the findings of the August 2012 VA examination

In an August 2013 Goshen CBOC mental health consultation the Veteran was referred because of moderate to severe depression.  The Veteran reported that he has being "flying off the handle at work and outside of work."  The Veteran stated that he feels depressed all the time.  The Veteran has diminished interest and pleasure in almost all activities.  The Veteran stated that his weight fluctuates 20 pounds all the time, mainly when he goes through these bouts of Meniere's.  The Veteran described that he sleeps about half the night and it's not that great.  The Veteran stated that he feels worthless sometimes.  The Veteran reported that he does not have much concentration.  

In January 2015 the Veteran had an examination with SSA to determine impairments and severity.  The medical providers found that the Veteran's adjustment disorder had a mild restriction on activities of daily living.  Caused moderate difficulties in maintaining social functioning and moderate difficulties in maintaining concentration , persistence or pace.  The Veteran reported be irritable, problems with concentration, isolation, and unable to handle change well.  The medical provider noted that the Veteran's grooming and hygiene appeared to be good.  The Veteran was oriented to time, setting, and person.  The Veteran was cooperative and his interactions with the examiner were appropriate.  The Veteran's mood was anxious and depressed during the assessment process and the Veteran's affect was consistent, the Veteran was agitated, tense and near tears at times.  The Veteran's speech was logical and coherent.  His eye contact was adequate.  The Veteran's persistence during the interview was limited.  The Veteran's insight into his behavior and the consequences of such behavior was limited.  The Veteran was a fair historian and he had some difficulty providing a timeline of events in his life.  The medial provider stated when considering the Veteran's comprehension skills, the Veterans appears to understand what he is doing.  The Veteran is able to remember 1 of 3 items after five minutes.  

In a June 2015 Goshen CBOC primary care attending note the Veteran had a follow-up for depression.  The Veteran denies demanding life but has boring and unsatisfactory life.  The Veteran has some depression, irrational fears, feeling things go wrong, and feels inferior.  The Veteran cries easily.  The Veteran denies suicidal and homicidal ideations.  The medical provider noted that the Veteran's depression was stable.  

In an August 2016 Goshen CBOC primary care attending note the Veteran denied a boring, demanding life.  The Veteran stated that it can be an unsatisfactory life.  The Veteran has no worry over marriage or children.  The Veteran worries over home life, job, and money.  The Veteran denies feeling shy or inferior.  The Veteran does feel depression, irrational fears, feeling upset, feeling things go wrong, and cries easily.  The Veteran denies any suicidal or homicidal ideations.   

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that from September 20, 2010 the Veteran's service-connected adjustment disorder did not more nearly approximate the criteria for the next higher 70 percent rating.  

The competent evidence of record, as outlined above, shows that from September 20, 2010, the Veteran's service-connected adjustment disorder has been characterized primarily by daily depressed mood, recurrent distressing dreams, negative beliefs or expectations about oneself and others, diminished interest in activities, irritable behavior, angry outbursts, sleep disturbance, mild memory loss and isolation from others.  Such symptoms resulted in occupational and social impairment with reduced reliability and productivity.

A 70 percent rating is not warranted for the Veteran's service-connected adjustment disorder because occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood was not shown.  In particular, it is not shown that the Veteran exhibited any symptoms of obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is also not warranted for the Veteran's service-connected adjustment disorder because total occupational and social impairment has not been shown.  In particular, it is not shown that the Veteran exhibited any symptoms of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger in hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

Importantly, while it is established that the Veteran's adjustment disorder symptoms caused him to have social difficulty and loss of energy and motivation that result in isolation, these symptoms fall squarely within a 50 percent rating for adjustment disorder (e.g. difficulty in establishing and maintaining effect work and social relationships).  This finding is also supported by the Veteran's assigned GAF of 65, indicative of mild symptoms of depressed mood and some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the Veteran's adjustment disorder more nearly approximates 50 percent criteria for the entire period on appeal as adjustment disorder is productive of occupational and social impairment with reduced reliability and productivity due to depressed and anxious mood, loss of energy and motivation, and isolation.  38 C.F.R. § 4.3, 4.130, DC 9440; see Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

 Bilateral Hearing Loss

Propriety of Reduction Bilateral Hearing Loss

Service connection for bilateral hearing loss was established in a July 2004 rating decision and the RO assigned a zero percent disability rating effective April 1, 2004.

The RO issued the April 2016 rating decision and reduced the Veteran's 30 percent rating for service-connected bilateral hearing loss to zero percent disabling.  The RO stated the Veteran was informed in the May 2013 rating decision that another examination would be scheduled to determine if improvement was sustained.  See June 2013 Notification Letter.  The RO also stated that the RO may take action in reducing the rating to zero without due process because there is no change in the overall combined evaluation.  

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155; Greyzck v. West, 12 Vet. App. 288, 292 (1999) (including cases cited therein). 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155.  The appropriate evaluation for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

If a disability rating has been continued at the same level for long periods, i.e. five years or more, VA may not reduce the evaluation based on examinations less full and complete than those on which payments were authorized or continued.  38 C.F.R. § 3.344 (a). 

When a disability has not become stable and is likely to improve, and the disability rating has not continued at the same level for at least five years, a reexamination disclosing improvement in that disability will warrant a reduction in its rating.  38 C.F.R. § 3.344 (c). The duration of the disability rating at issue is measured by the effective date assigned for that rating until the effective date of the actual reduction. Brown v. Brown, 5 Vet. App. 413, 418 (1993). 

If a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, the RO must issue a rating proposing the reduction and setting forth all material facts and reasons.  38 C.F.R. § 3.105 (e). A period of 60 days is allowed for response.  Id.  Furthermore, the effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105 (e), (i). 

A disability which has been continuously rated at or above any evaluation of disability for 20 or more years for compensation purposes under laws administered by the VA will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud.  38 C.F.R. § 3.951.  The 20-year period will be computed from the effective date of the evaluation to the effective date of reduction of evaluation. Id. 

As a preliminary matter, the Board notes that the Veteran does not contend, and the evidence does not reflect, noncompliance with the procedural requirements for rating reductions.  See 38 C.F.R. § 3.105 (requiring, inter alia, notification of the proposed reduction in evaluation, a statement of the facts and reasons for such reduction, and an opportunity to submit evidence against proposed reduction).  Moreover, the Board finds the notice provisions have been satisfied.  Therefore, the Board will focus only upon the propriety of the reduction.  

The criteria governing certain rating reductions for certain service connected disabilities is found in 38 C.F.R. § 3.344.  The provisions of 3.344(a) and (b) apply to ratings that have been continued for five years or more.  In the present case, the 30 percent evaluation had been in effect for over five years at the time the reduction took place.  Specifically, the 30 percent rating was in place from August 19, 2008 to January 27, 2016, a period just under eight years.  Therefore, the provisions of 38 C.F.R. § 3.344 (a) and (b) do not apply.  Reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344 (c).  Nevertheless, in Brown v. Brown, 5 Vet. App. 413 (1993), the United States Court of Appeals for Veterans Claims (Court) stated that there are general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more. Id. at 420-421, citing 38 C.F.R. § 4.1, 4.2, 4.10, 4.13. 

Specifically, 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  38 C.F.R. § 4.2 establishes that it is the reasonability of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  Furthermore, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21.  A claim as to whether a rating reduction was proper must be resolved in the veteran's favor unless the Board concludes that a preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

The January 2016 VA examination, which is the basis of the Veteran's reduction in compensation, showed hearing loss at frequencies of 1000 Hz, 2000 Hz, 3000 Hz and 4000 Hz to be 70 dB, 65 dB, 75 dB, and 75 dB, respectively in the right ear, with an average of 71.  In the left ear, at the same frequencies, the Veteran showed hearing of 30 dB, 45 dB, 65 dB, and 70 dB respectively with an average of 53. Speech recognition was 78 percent in the right ear and 94 percent in the left ear.

Applying the results from the January 2016 VA audiological examination to Table VI yields a Roman numeral value of VI in the right ear and VIII in the left ear.  See 38 C.F.R. § 4.85.  Applying those values to Table VII, the Board finds that the Veteran's bilateral hearing loss disability was not correctly evaluated as noncompensable and a 40 percent disability rating is established based on these results. Id. 

As a result of the findings in the January 2016 VA examination, the RO reduced the Veteran's disability rating from 30 percent to noncompensable for his service-connected bilateral hearing loss.  The Board finds the notice provisions of 38 C.F.R. § 3.105 (e) has been satisfied.  However, the Board acknowledges the evidence of the January 2016 VA examination that indicates the Veteran's hearing has not improved.  The RO's reduction of a rating must have been supported by the evidence on file at the time of the reduction.  The January 2016 VA examination is evidence favorable to restoring the rating.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992); see also Tucker v. Derwinski, 2 Vet. App. 201 (1992) (indicating that examination reports on which the reduction are based must be adequate).  The Board finds the exam adequate and warrants probative weight.  As such, the evidence does clearly show no improvement of the Veteran's bilateral hearing loss and the 30 percent disability rating will be restored.

Increased Rating Bilateral Hearing Loss

The Veteran seeks a rating in excess of 30 percent for his service-connected bilateral hearing loss.  The Veteran is currently assigned a 30 percent disability rating for his service-connected bilateral hearing loss.  Prior to January 27, 2016, the Veteran was assigned a 30 percent disability rating for service-connected bilateral hearing loss.  

The appropriate disability rating for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.  The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including puretone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Where there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on puretone threshold testing.  See 38 C.F.R. § 4.85, Table VIA.  One exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies (1,000; 2,000; 3,000 and 4,000 Hertz) are 55 decibels or greater.  Another occurs when the puretone threshold at 1000 hertz is 30 decibels or less, and the threshold at 2000 hertz is 70 decibels or more.  See 38 C.F.R. § 4.86(a) (b).  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

As an initial matter, the Board notes that the effective date of an award of increased compensation is the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b) (2); 38 C.F.R. § 3.400(o) (2); see also Hazan v. Gober, 10 Vet. App. 511 (1997).  In this case, the Veteran's request for a compensable rating for his service-connected bilateral hearing loss was received on August 19, 2008.  A review of the Veteran's private and VA treatment records for the year preceding that date do not show that, at any point within that one year period, it was objectively shown or factually ascertainable that an increase in his bilateral hearing loss disability occurred.  Therefore, the focus of this decision will be on the body of evidence added to the record subsequent to the Veteran's August 19, 2008, claim for increase.  

The only audiometry of record available for rating purposes during the appeal period is that on an August 2012 VA audiological evaluation and January 2016 VA audiological evaluation.  

In September 2010 the Veteran filed a Statement in Support of Claim asserting that he has been dealing with hearing loss, vertigo, staggering with dizziness, anxiety, and depression.

On January 2016 VA examination the Veteran reported difficulty hearing certain voices and trouble hearing in background noise.  He stated that he must be close to the speaker to hear him.  

In the May 2013 rating decision the RO determined that the Veteran's rating for bilateral hearing loss would remain at 30 percent disabling.  The RO indicated that the Veteran was informed that the RO would schedule an examination to determine if improvement was sustained.  

In the April 2016 Statement of the Case, the RO reduced the bilateral hearing loss disability rating to zero percent.  The Veteran filed a notice of disagreement regarding this issue in May 2016 citing disagreement with the reduction of percentage.  In the April 2017 Supplemental Statement of the Case, the RO affirmed a 30 percent evaluation of bilateral hearing loss in effect from August 19, 2008 and affirmed a zero percent evaluation of bilateral hearing loss in effect from January 27, 2016.  

With respect to the August 2012 VA audiological evaluation, puretone thresholds, in decibels, were:

 
 
 
HERTZ
 
 
 
1000
2000
3000
4000
Avg
RIGHT
80
75
85
80
80
LEFT
40
40
65
65
52

The average puretone thresholds were 80 in the right ear and 52 in the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 88 percent in the left ear.  The Veteran reported that his hearing loss impacts ordinary conditions of daily life, including the ability to work.  The Veteran stated that he has difficulty hearing conversation and has to ask people to repeat themselves often if he is not looking right at them or if he is in a crowded room. 

On the January 2016 VA audiological examination, puretone thresholds, in decibels, were:  

 
 
 
HERTZ
 
 
 
1000
2000
3000
4000
Avg
RIGHT
70
65
75
75
71
LEFT
30
45
65
70
53

The average puretone thresholds were 71 in the right ear and 53 in the left ear.  Speech audiometry revealed speech recognition ability of 78 percent in the right ear and 94 percent in the left ear.  The Veteran stated that his hearing loss impacts ordinary conditions of daily life, including his ability to work.  The Veteran reported difficulty hearing certain voices and trouble hearing in background noise. The Veteran stated that he must be close to the speaker to hear him.  
The Board finds that a compensable evaluation is permitted for bilateral hearing loss.  The Veteran's right ear qualifies as an exceptional hearing pattern in the August 2012 and January 2016 VA examinations because the threshold at each of the four specified frequencies was 55 decibels or more.  See 38 C.F.R. § 4.86.  The August 2012 VA examination results in Roman numeral designation of Level V in the right ear and Level VIII in the left ear.  Taken together, that is a 30 percent evaluation.  See 38 C.F.R. § 4.85, Table VII.  The January 2016 VA examination results in a Roman numeral designation for the right ear of Level VI and Level VIII in the left ear.  Taken together, that is a 40 percent evaluation.  See 38 C.F.R. § 4.85, Table VII.  

Based on the foregoing information, the Board finds that prior to January 27, 2016 the Veteran's bilateral hearing loss warranted a 30 percent disability rating and on and after January 27, 2016 the Veteran's bilateral hearing loss is assigned a 40 percent disability rating.  

Chronic Ear Infections

The Veteran's chronic ear infections are rated under 38 C.F.R. § 4.87, DC 6200.  That diagnostic code provides for a 10 percent rating during suppuration, or when there were aural polyps.  Chronic nonsuppurative otitis media with effusion (serious otitis media) is rated for hearing impairment under DC 6201.  Chronic otitis externa is rated under DC 6210, which provides for a 10 percent evaluation for symptoms of swelling, dry and scaly or serous discharge, and itching requiring frequent and prolonged treatment.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

As a result, there is no legal basis upon which to award a higher schedular rating for the service-connected chronic ear infections under the assigned DC 6200.

The Board has also considered whether a separate rating for any other disease of the ear is warranted as hearing impairment and complications, such as peripheral vestibular disorders, tinnitus, facial nerve paralysis, or bone loss of skull, are to be evaluated separately. See 38 C.F.R. § 4.87, Diagnostic Code 6200, Note. 

The Veteran is already separately rated for bilateral hearing loss.  He is also already separately service-connected for tinnitus and bone loss of skull. 

The RO granted service connection, with separate ratings for bone loss of the skull in a May 2013 rating decision, right ear scar in a March 2009 rating decision, and vertigo as complications of the right ear chronic ear infections in an April 2016 rating decision.  As the Veteran has separately appealed the ratings for vertigo and hearing loss, they will be discussed separately.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for a disability rating in excess of 10 percent for right ear, chronic otitis media is denied.

Vertigo

Effective Date

The Veteran seeks an effective date prior to June 15, 2010 for his service-connected vertigo. 

The Veteran seeks an effective date prior to June 15, 2010 for his service-connected vertigo.  In his May 2016 Notice of Disagreement the Veteran argues that the RO made errors in adjudicating the claim, but did not make any specific argument.  

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

With regard to the date of entitlement, the term "date entitlement arose" is not defined in the current statute or regulation.  However, it is the date when the claimant met the requirements for the benefits sought, which is determined on a "facts found" basis.  38 U.S.C.A. § 5110(a); McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  An effective date generally can be no earlier than the "facts found."  DeLisio v. Shinseki, 25 Vet. App. 45 (2011).  These "facts found" include the date the disability first manifested and the date entitlement to benefits was authorized by law and regulation.  See generally 38 C.F.R. § 3.400.  

With regard to the date of claim, prior to March 24, 2015 any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or representative, may be considered an informal claim.  A claim is defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action that (1) indicates an intent to apply for one or more VA benefits and (2) identifies the benefit sought may be considered an informal claim.  38 C.F.R. § 3.155(a).  When a formal claim has been filed pursuant to 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or to reopen a previously denied claim will be accepted as a claim.  38 C.F.R. § 3.155(c).  When determining the effective date of an award of compensation benefits, VA must review all the communications in the file after the last final disallowance of the claim that could be interpreted to be a formal or informal claim for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992). 

In this case, the Veteran's original claim for vertigo was June 15, 2010.  Upon review of the record, there is no earlier communication that requests entitlement to a benefit, evidences a belief in an entitlement to a benefit, or indicates an intent to apply for a benefit.  Additionally, no prior formal claim was filed.  Accordingly, entitlement to an effective date earlier than June 15, 2010 for the grant of service connection for vertigo is denied.  38 U.S.C.A. §§ 5101, 5110; 38 C.F.R. §§ 3.102, 3.400.  As the evidence preponderates against the claim, there is no reasonable doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Increased Rating

Under Diagnostic Code 6204, contemplating peripheral vestibular disorders, a 10 percent rating is warranted for manifestation of occasional dizziness, and a maximum 30 percent rating is warranted when there is dizziness and occasional staggering.  38 C.F.R. § 4.87, Diagnostic Code 6204.  A note provides that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under this code.  Hearing impairment or suppuration shall be separately rated and combined.  Id.

For the entire period on appeal, the service-connected vertigo has been assigned a 30 percent rating, which is the maximum rating authorized under DC 6204 for peripheral vestibular disorders.  38 C.F.R. § 4.87a.

As a result, there is no legal basis upon which to award a higher scheduler rating for the service-connected vertigo under the assigned DC 6204.  

The Board has also considered whether a separate rating for any other disease of the ear is warranted as hearing impairment and complications, such as tinnitus, facial nerve paralysis, or bone loss of skull, are to be evaluated separately.  See 38 C.F.R. § 4.87, DC 6200, Note.  

The Veteran is already separately rated for bilateral hearing loss, tinnitus, chronic otitis media, and bone loss of skull.

The Veteran through his attorney contends that Diagnostic Code 6205 applies and that the Veteran should be rated at 100 percent.  

Although the Veteran refers to the vertigo as Meniere's syndrome (endolymphatic hydrops); the Veteran has not been diagnosed with Meniere's syndrome (See August 2012 VA examination), as such, a disability rating under Diagnostic Code 6205, which in part contemplates vestibular disorders, is not warranted.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for a disability rating in excess of 30 percent for vertigo is denied.  

III. Entitlement to TDIU

A TDIU may be assigned when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that: if the veteran has only one such disability, the disability must be rated at 60 percent or more, or, if the veteran has two or more disabilities, at least one disability is rated at 40 percent or more and additional disabilities bring the veteran's combined disability rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

In this case, the Veteran's 50 percent disability rating for adjustment disorder meets the first requirement for two or more disabilities for TDIU schedular criteria.  The Veteran is also service connected for vertigo, tinnitus, chronic ear infection, bone loss of the skull and bilateral hearing loss.  The Veteran's combined disability rating is 80 percent.  The only remaining issue is whether the Veteran is able to secure or follow a substantially gainful occupation as a result of his service-connected disability.  

In September 2013, the Veteran stated that he quit working with the City of Goshen due to not being able to renew is required CDL employment.  The Veteran earned his General Education Development (GED) during service in the Navy. The Veteran has training and work experience operating commercial vehicles, construction, and owning a bar.  

The August 2012 examiner for ear conditions found that the Veteran's ear condition impacts his ability to work because the Veteran will continue to become dizzy and the severity will increase.  

The August 2012 VA examiner opined that adjustment disorder with mixed anxiety and depression does not render the Veteran unable to work because (1) he maintains full time employment despite anxiety and depressed mood; (2) anxiety and depressed mood do not impair attendance to work or basic activities of daily living but he does report at least moderate emotional distress which reduces his problem solving ability at this time.  

On the November 2012 medical opinion attached to the August 2012 Disability Benefit Questionnaire (DBQ) for hearing loss and tinnitus, the examiner opined that the Veteran has a mild to severe sloping sensorineural hearing loss in the left ear and a severe to profound mixed hearing loss in the right ear.  The Veteran's speech discrimination scores were good in quiet in both ears.  Without hearing aids, the degree of hearing loss that the Veteran has does impair his ability to communicate well with other on a daily basis, however, with the use of amplification his ability to hear and understand conversation is good in both ears.  For this reason, the Veteran's hearing loss and tinnitus are not substantial enough to prevent him from obtaining and maintaining substantially gainful employment, as long as the job does not rely heavily on communication in substantial background noise or on the telephone.  

In September 2014 Goshen CBOC administrative note, the staff physician wrote a letter stating that the Veteran was seen for follow up for hearing loss and dizziness.  The Veteran no longer has his CDL due to dizziness.  The Veteran rear ended a car in September 2013.  That same day he also sideswiped a car all due to dizziness.  The Veteran has had multiple falls due to this at least once a month.  The Veteran gets vertigo due to dizziness several times weekly but usually catches himself.  The Veteran has some vertigo just sitting and working on screens such as a computer makes this worse.  The Veteran gets nausea and rarely vomits.  Episodes last 45 minutes and if he has a more severe case it causes fatigue to the point where he has to lay down for several hours.  The Veteran has seen an ear, nose, and throat (ENT) doctor in and out of VA.  The Veteran gets pressure in the ear up to 15 to 30 minutes before this starts.  At times the tinnitus gets louder.  There are episodes that come on without warning.  It has gotten worse in 2010.  The Veteran gave CDL in October as could no longer pass the exam due to dizziness.  The Veterans has had a right sided hearing aid for about five years.  Even with hearing aid, the hearing is much decreased on the right.  The last hearing test was in about 2013 in the VA system.  The Veteran has multiple other health problems that do not help with his situation.  The Veteran sits for short periods of time.  He has to get up at every hour for 15 to 20 minutes and cannot read for more than 45 minutes without doing the same break.  The Veteran can't sleep for more than two hours at a time due to anxiety and sometimes nausea.  If the Veteran lifts much (20 pounds) seems to stimulate the vertigo.  Position changes seem to make the vertigo worse also.  The Veteran gets ear infections several times yearly and this also makes symptoms of dizziness worse.  The Veteran feels he can no longer safely drive large trucks due to this.  The Veteran just drives short distances in his personal vehicle.  Due to the stated, the Veteran is unable to work driving trucks and is unable to work at this time until he sees a specialist.  This may be a permanent condition.  

On April 2015 evaluations, the SSA found that the Veteran was not disabled, however the records note that the Veteran is limited to unskilled work because of impairments.  The Veteran has medium capability to lift, carry, stand, walk, sit, push and pull.  The highest grade completed is the GED.  The records noted that the Veteran has past work experience has a heavy equipment operator and bar owner.  The medical provider noted that the Veteran was moderately limited in his ability to respond appropriately to changes in the work setting.  The medical provider opined that the Veteran is able to perform activities of daily living within normal limits, attention and concentration are moderately impacted but appear reasonable for tasks, and Veteran appears to be able to tolerate superficial, causal interactions with others.  The Veteran has the mental capacity to understand, remember, and follow simple instructions.  The Veteran is restricted to work that involves brief, superficial interactions with fellow workers, supervisors and public.  Within these parameters and in the context of performing simple, routine, repetitive, concrete, tangible tasks, the Veteran is able to sustain attention and concentration skills to carry out work like tasks with reasonable pace and persistence.  

On a November 2016 private vocational evaluation done by C.A.Y., a vocational expert, C.A.Y. concluded that the Veteran is disabled vocationally far below the threshold for competitive employment at an exertional or skill level.  This is because he has deficits that both mentally and physically restrict his ability to perform at the required standard.  Physically the Veteran suffers from vertigo which causes him to become dizzy and stagger.  These symptoms preclude any work, as industrial employment requires attention to detail and a constant pace as well as being aware of moving equipment (such as machinery, assembly lines, fork lift, trucks).  The Veteran is unable to deal with the public with these symptoms, at least partly because the staggering and dizziness mimic the effects of intoxication which would make him unacceptable to the public as well as possible misunderstandings with law enforcement personnel.  The hearing loss and tinnitus also causes a barrier to public related employment.  The accepted limitations of "occupational and social impairments with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks," precludes all industrial work that has a regimented production pace.  C.A.Y. notes that Goshen CBOC authored a form that assesses the Veteran' residual functioning capacity that provides limitations that preclude work; these include the need for unscheduled breaks every 45 minutes lasting for up to 20 minutes, the inability to maintain a constant position of the head such as would be required to look at a computer screen or work bench; that the Veteran is incapable of even a low stress job, and that work would aggravate his symptoms.  The Veteran would be absent from work at least three days a month.  Also because the form states that the Veteran could only sit 3/8 hours and stand or walk 1/8 hours, the Veteran would be unable to complete an 8 hour day.  All of these symptoms preclude any kind of employment, since the Veteran is limited to unskilled work, close supervision, deadlines, and a regimented production pace are usual factors, therefore it is C.A.Y.'s opinion that it is as likely as not that the Veteran is unable to secure or follow a gainful occupation as a result of his service-connected disabilities.  C.A.Y stated that he was able to review the entire claims file concerning the Veteran and interviewed the Veteran.

The Board finds that the Veteran is unemployable and unable to follow a substantially gainful occupation as a result of service-connected disabilities.  The medical records support the Veteran's statements that his vertigo affects is ability to stand, lift, or perform repetitive movements.  Further, the bilateral hearing loss and tinnitus prevent the Veteran from working in communication based, customer oriented, or telephone based positions.  Furthermore, the Veteran's adjustment disorder causes the Veteran to have mild memory loss regarding recently acquired information.  Finally, the Veteran has training and experience operating commercial vehicles, however because of his vertigo, the Veteran was unable to renew his CDL, which is required for this vocation.  Although the multiple August 2012 examiners and November 2012 medical opinion indicated that the Veteran is not unable to work, none of these opinions considered all of the Veteran's service-connected disabilities and their effects on the Veteran's ability for employment.  The September 2014 Goshen CBOC administrative note and the November 2016 private vocational evaluation are most persuasive because they consider all of the Veteran's service-connected disabilities and their effect on employment.  

Considering the Veteran has no training outside of commercial vehicles, construction, the Navy, and a GED, vertigo that affects sitting and standing, the need for 15 to 20 minute breaks every hour, and that the Veteran is limited in the sedentary occupations that he could acquire, the Board finds that the Veteran is not able to secure or maintain substantially gainful occupation that is sedentary in nature with limited or no requirements for regular communication with the public.  See also 38 C.F.R. § 4.16 (a) (stating that marginal employment shall not be considered substantially gainful employment).  

Accordingly, in light of the favorable medical opinions regarding the Veteran's entitlement to TDIU, as well as the Veteran's statements, the Board finds the preponderance of the evidence supports the grant of entitlement to TDIU.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25.   

For all claims listed, neither the Veteran nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. Ap. 366,  369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)



ORDER

An initial rating in excess of 50 percent for adjustment disorder is denied.  

A rating of 30 percent for service-connected bilateral hearing loss effective January 27, 2016 is restored.

A disability rating in excess of 30 percent for bilateral hearing loss prior to January 27, 2016 is denied.  

A disability rating of 40 percent, but no higher, for bilateral hearing loss on and after January 27, 2016 is granted.

A disability rating in excess of 10 percent for chronic ear infections is denied.  

Entitlement to an effective date earlier than June 15, 2010 for the grant of entitlement to service connection for vertigo is denied.  

An initial disability rating in excess of 30 percent for vertigo is denied.  

Entitlement to TDIU is granted.  



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


